Citation Nr: 0000631	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to effective date earlier than August 4, 1993, 
for the grant of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This appeal arises from a May 1994 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
regional office (RO), which granted entitlement to a 
permanent and total disability rating for pension purposes 
effective August 4, 1993.


FINDING OF FACT

A claim for permanent and total disability for pension 
purposes was not received prior to August 4, 1993.


CONCLUSION OF LAW

An effective date earlier than August 4, 1993, for the grant 
of a total rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 101(9), 1521, 5107, 5110(b)(3)(A) (West 1991); 38 C.F.R. 
§§ 3.151, 3.400, 3.340 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5110(a) (West 1991), the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.

An exception to this general rule, however, is provided in a 
case where the veteran is permanently and totally disabled 
and is prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  38 U.S.C. § 5110(b)(3)(B).  In such a case, 38 
U.S.C. § 5110(b)(3)(A) provides that the effective date of 
the pension shall be "the date on which the veteran became 
permanently and totally disabled, if the veteran applied for 
a retroactive award within one year of such date."  If the 
veteran fails to apply for a retroactive award within one 
year of this date, the effective date of the award will be 
the date of application.  38 U.S.C. § 5110(b)(3)(A).

VA regulations also provide that "[w]hile rating board 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim." 38 C.F.R. § 3.400(b)(1)(ii)(B) (1992).

The record shows that the veteran's formal claim for pension 
benefits was received on August 4, 1993.  He and his 
representative have advanced several theories as to why he is 
entitled to an effective date earlier than the receipt of his 
formal claim.  

First, it is argued that records of VA hospitalization in 
April 1990, which show that he underwent coronary artery 
bypass grafting, should be considered as an informal claim 
for pension.  Under the provisions of 38 C.F.R. § 3.157 
(1999), a report of VA hospitalization can be accepted as an 
informal claim.  However, under the provisions of § 3.157(b), 
that regulation is only applicable once a formal claim for 
pension or compensation has been allowed, or a formal claim 
has been disallowed for the reason that the claimed service 
connected disability is noncompensable in degree. 
Additionally, under the provisions of § 3.157(b)(1), VA 
treatment records can constitute a claim only where they 
pertain to a benefit previously denied or when a claim 
specifying the benefit sought is received within one year of 
the treatment.  None of these conditions applied at the time 
of the veteran's 1990 hospitalization.  His original claim 
consists of the August 4, 1993 application for pension.

Although, there are VA treatment records for the period one 
year prior to August 4, 1993, these records could not serve 
as informal claims because there had been no prior denials or 
allowances of any VA claim for pension or compensation.

Further, under the provisions of 38 C.F.R. § 3.155 (1999), an 
informal claim is defined as any communication indicating an 
intent to apply for one or more benefits under the laws 
administered by VA.  No such communication was received from 
the veteran prior to August 4, 1993. 

The veteran has also contended that he is entitled to an 
effective date in 1990, because while hospitalized, he asked 
what benefits he was entitled to and was not told that he 
could be entitled to pension benefits.  The veteran's inquiry 
could not constitute a valid claim for pension because claims 
must be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  The non-advice of VA hospital personnel could 
not serve as the basis for treating a date in 1990 as the 
date of his claim.  Mitscher v. West, 13 Vet. App. 123 
(1999).  "Equitable relief is extended sparingly, such as in 
a case in which a claimant has actively pursued judicial 
remedies but has filed defective pleadings, or were a 
claimant has been induced or tricked by his adversary's 
misconduct."  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990).

The Board is otherwise without jurisdiction to grant 
equitable relief.  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).

Finally, the Board notes that the veteran has not contended, 
nor does the record show, that was prevented by disability 
from apply for pension for at least 30 days subsequent to 
becoming permanently disabled.  Thus an earlier effective 
date cannot be provided under the provisions of 38 U.S.C. § 
5110(b)(3)(A).

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 

ORDER

An effective date earlier than August 4, 1993, for the grant 
of a permanent and total disability rating for pension 
purposes is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

